Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 07/22/2021 in which claims 1-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 18, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	Claim 18 is drawn to a computer program per se and is considered to be descriptive material. The preamble of the instant claim recites "a computer program". The computer program comprises "computer-readable instructions" which are merely computer programs, and software per se are considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claim is drawn to non-statutory subject matter. See MPEP 2106.01.
 	Claim 19 is drawn to a computer readable medium carrying a computer program. The full scope of  the claimed computer  readable  medium  may encompass a non-transitory medium which is  statutory  such as a "ROM", "hard drive", "optical drive", etc.,  as well as  transitory medium  which is non-statutory  such as a signal or carrier wave, and thus the claim as a whole is non-statutory.   
            "A transitory, propagating signal is not a "process, machine, manufacture, or composition of matter."  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter."  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
 	The examiner suggests amending the claim to include the disclosed non-transitory computer readable storage media.  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 	“a control unit configured to perform the steps of the method according to claim 1” in claim 11,
 	“communication unit configured for receiving and/or transmitting display view settings, preferably in the form of a wireless receiver and/or transmitter” in claim 13.
 	“means for receiving and transmitting display view settings”, “a control unit configured to perform the steps of the method in claim 16” in claim 17.
 	The corresponding structure is found in page 9 lines 12-16 for control unit and page 11 lines 34-page 12 line 5 for communication unit.
 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2018/0127001 A1)  (IDS provided 07/22/2021) in view of Bigio et al. (US 2019/0383631 A1). 

 	Regarding claim 1, 	Ricci  discloses a method for adjusting a display view of a vision aid system of a vehicle (Abstract & para[0265] teaches of  method for tracking activation of an advanced driver assistance (“ADA”) & claims 21, 39), the method comprising the following steps: identifying a specific situation when the vision aid system should be utilized (Para[0108], [0238] -[0239] teaches  The identified autonomous driving information embedded in the navigation information as auxiliary data can include temporal, spatial, or event  -limitations learned by the control system monitoring the behaviors of multiple autonomous vehicles); receiving a display view setting for the specific situation, wherein the display view setting is based on at least one previous display view setting from at least one other vision aid system of another vehicle which has experienced the specific situation, wherein the at least one previous display view setting relates to the specific situation (Para[0238] - [0239], [0246] - [0250] & Figs. 16-18 teaches the identified behavior or other autonomous driving information can be based on observations of repetitive behavior of multiple vehicles observed at a specific map location or area or in response to an event (e.g., any of the sensed object information 1670 or sensed environmental information 1686); 
 	Ricci does not explicitly disclose and adjusting the display view of the vision aid system  in accordance with the received display view setting.  However, Bigio discloses and adjusting the display view of the vision aid system  in accordance with the received display view setting (Abstract, Para[0132], [0171]-[0179] , [0206] & Fig. 13 B  teaches the driving and map integration engine 812, in conjunction with the guidance and/or navigation information from the navigation system 302 and/or data structure 956, may determine an upcoming first route direction change 1312 or other map change requires an adjustment to the map display bend angle 1142 and a size of the transition region 1028. In FIG. 13B, the vehicle 100 has traveled along the travel route 1304 from the first position and time shown in FIG. 13A and the upcoming first route direction change 1312, or turn, is within closer in distance (e.g., 0.1 miles, 300 feet, 100 feet, 50 feet, etc.) from the vehicle 100. As such, the driving and map integration engine 812 may determine that an enhanced visual feedback (e.g., increase in scale, size, or detail) of the first route direction change 1312 and/or other map features should be presented to the user of the vehicle 100 via the map display 1004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  determining an optimum automation level of an advanced driver assistance (ADA) system among multiple automation levels based on detected driving context of Ricci with the method of combined display including map and detected objects in environment surrounding vehicle of Bigio in order to provide a system in which  allows the user to easily and conveniently monitor all the data in an environment of the vehicle to ensure they are driving in the safest manner possible. Allows for a presentation of information that extends far beyond the single plane presentation, while simultaneously allowing for a realistic presentation of driving information in a perspective view.

 	Regarding claim 2, Bigio further discloses the method, wherein the display view setting is corresponding to the at least one previous display view setting with at least one added correction parameter (Para[0172] the driving and map integration engine 812 may determine that an enhanced visual feedback (e.g., increase in scale, size, or detail) of the first route direction change 1312 and/or other map features should be presented to the user of the vehicle 100 via the map display 1004. In this case, the driving and map integration engine 812 may determine to increase a size or area of the transition region 1028 shown in FIG. 13A to the size and area of the transition region 1028 shown in FIG. 13B and display the first route direction change 1312 on the transition region display area 1128 associated with the transition region 1028. The increase in the rendered area of the transition region 1028 essentially moves the map information closer to the lower display portion 1006 and/or the representative vehicle 1008 of the map display 1004 and angles the map elements into a highly visible zone of the map display 1004).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, 	Bigio further discloses the method, wherein the at least one correction parameter is indicative of any one of a user preference, a characteristic of the vision aid system and a characteristic of the vehicle (Para[0203], [0270] & Fig. 16 teaches this presentation allows a user of the vehicle 100 to better see the first route direction change 1312 and/or any other objects 1012 or map features along the travel route 1304 in this region 1028 (e.g., because the elements appear closer, larger in size, and/or in a different plane than the representative vehicle 1008). Motivation to combine as indicated in claim 1.
  
 	Regarding claim 4, 	Bigio further discloses the method, further comprising the step of receiving the user preference by at least one manual input from a user of the vehicle (Para[0179] teaches method 1400 continues by displaying the combined map and drive data (e.g., object information) to the user of the vehicle 100 via a display device 372 (e.g., display device 420B, etc.) in step 1420. The incorporated drive system data (e.g., object data) and map data determined in step 1416 may be provided from the driving and map integration engine 812 to the user interface driver 808 of the navigation system 302. The user interface driver 808 may control the user interface/display device 372 to render the combined, or integrated, map and object data to a map display shown on the display device 372. The combined map and object data rendered by the display device 372 may be as illustrated in FIGS. 10A, 10B, and 13A-C ). Motivation to combine as indicated in claim 1.

 	Regarding claim 5, 	Bigio further discloses the method, wherein the method further comprises the step of analyzing more than one manual input from the user over time, and therefrom provide a correction parameter which corresponds to the more than one manual input from the user over time (para[0177] - [0179] teaches  user interface driver 808 may control the user interface/display device 372 to render the combined, or integrated, map and object data to a map display shown on the display device 372. The combined map and object data rendered by the display device 372 may be as illustrated in FIGS. 10A, 10B, and 13A-C,  Para[0205] [0206] teaches a map display presentation at a first time and second time including a map representing a geographical area surrounding the vehicle,  adjusting, via a user  interface driver and in response to determining a travel condition for the vehicle and/or the physical environment, a viewing area size of the second section rendered to the display device and a corresponding size of the transition surface). Motivation to combine as indicated in claim 1.
 
 	Regarding claim 6, 	Ricci further discloses the method, wherein the specific situation comprises a sequence of steps exposed to the vehicle (para[0238], [0250] & Fig. 16 teaches the identified behavior or other autonomous driving information can be based on observations of repetitive behavior of multiple vehicles observed at a specific map location or area or in response to an event (e.g., any of the sensed object information 1670 or sensed environmental information 1686) or during a specified time-of-day), wherein the display view setting comprises a corresponding sequence of specific display views associated to the sequence of steps (para[0203]- [0204] teaches the user interface 1620 receiving setting and behavior selector 1678 determines which behavior logic and other autonomous driving information is to be employed by the vehicle. The behavior selector 1678 can determine therefore which locally stored (learned behavior or other autonomous driving information 1674 is to be executed or implemented and which identified or learned behavior of other autonomous driving information is to be executed or implemented). 

 	Regarding claim 7, 	Bigio further discloses the method, wherein the display view setting comprises information about at least one of the following: center of focus of a sensor view of the vision aid system, zoom level of the sensor view, covered area of the sensor view, direction of the sensor view in relation to vehicle orientation and direction of the sensor view in relation to a user position with respect to the vehicle (Para[0205] teaches  rendering, by a display device of a vehicle, a map display presentation at a first time including a map representing a geographical area surrounding the vehicle, the map disposed on a first viewing plane and a second viewing plane of a multiple-plane map surface, wherein the first viewing plane is disposed at a non-zero angle relative to the second viewing plane; and moving, as the vehicle moves in a physical environment at a second time, a portion of the map rendered to the second viewing plane at the first time in a direction toward and onto the first viewing plane at the second time while simultaneously moving a portion of the map rendered to the first viewing plane at the first time off the first viewing plane at the second time).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Ricci further discloses the method, wherein the identified specific situation is at least one of a geographical position of the vehicle and/or of the vision aid system, a geographical area in which the vehicle and/or the vision aid system is located, a specific orientation of the vehicle with respect to an object, a specific mission that the vehicle is conducting, a specific time and/or date, a vehicle status and a 4specific route which the vehicle is travelling on, an environmental condition, such as weather and ambient light level (Para[0239] teaches the identified autonomous driving information embedded in the navigation information as auxiliary data can spatial limitations (e.g., sets of geographical coordinates defining an area in or location at which the identified autonomous driving information is to be applied or event  limitations (e.g., a defined event  (such as a weather storm event , ambient temperature range (such as below freezing), set of road conditions, etc.) during which the identified autonomous driving information is to be applied but after which the autonomous driving information is not to be applied). 
 
 	Regarding claim 9, Ricci further discloses the method, wherein the method further comprises the step of receiving the previous display view setting and/or the display view setting from at least one other vehicle, an external database, a cloud- based service, a database of the vehicle (Para[0238] teaches identified autonomous driving information relating to an autonomous vehicle or other object to be sensed by passing autonomous vehicles, such as observed behaviors of other autonomous vehicles. Para[0251] teaches identified behavior and other autonomous driving information is used instead of learned behaviors and other autonomous driving information of the vehicle). 

 	Regarding claim 10, Ricci discloses the method, wherein the display view setting is based on a compiled set of previous display view settings from a plurality of other vision aid systems of other vehicles which has experienced the specific situation (Para[0238]- [0239], [0250] teaches auxiliary data  identified from identified behavior or other autonomous driving information can be based on observations of repetitive behavior of multiple vehicles observed at a specific map location).  

 	Regarding claim 11, Ricci further discloses a vision aid system for a vehicle (Abstract teaches of Advanced driver assistance (“ADA”) system for a vehicle), comprising, 
- a sensor system comprising at least one sensor for generating an image view of at least a portion of a surrounding of the vehicle (Para[0062] - [0064] teaches sensors 116A-K of vehicle arranged to create a complete coverage, via one or more sensing zones 208, 216 A-D around the vehicle 100), 
- at least one display unit for displaying the image view  (para[0200] & Fig. 16 teaches user interface 1620 can be one or more of vehicle instrument panel 400, vehicle operational display 420, heads-up display 434, and power management display 428), 
and - a control unit configured (Fig. 18 & Para[0217], [0242]  -[0246] teaches of the control source  to support a specific function or class of functions involving location-based behaviors or embedded identified autonomous driving information) to perform the steps of the method according to claim 1 (see rejection of claim 1 above).  

 	Regarding claim 12, Ricci further discloses the vision aid system, wherein the sensor system is a three-dimensional sensor system for generating a three-dimensional image of 5
Preliminary Amendment at least a portion of the surrounding of the vehicle, preferably a 360 degrees three-dimensional image around the vehicle (Para[0062], [0072] teaches of  visual information detected in the environment surrounding the ranging and imaging system 112 may be processed (e.g., via one or more sensor and/or system processors, etc. to generate a complete 360-degree view of an environment 200 around the vehicle).
 
 	Regarding claim 13, Ricci further discloses the vision aid system, further comprising a communication unit configured for receiving and/or transmitting display view settings, preferably in the form of a wireless receiver and/or transmitter (para[0119] & Fig. 5 teaches of wireless communications such as MIMO transmission/reception  to distribute resources to multiple users for example within the vehicle 100 and/or in another vehicle Fig. 8 & Para[0173] teaches vehicles 806 interconnected via one or more wired or wireless links 804 and communication network(s) 803).  

 	Regarding claim 14, Ricci further  discloses a vehicle comprising the vision aid system (Abstract teaches of vehicle equipped with driver assistance systems) according to claim 11 ( See rejection of claim 11 above).  

 	Regarding claim 15, Ricci further discloses a vehicle, wherein the vehicle is a commercial vehicle, such as any one of a truck, such as a heavy-duty truck, a construction equipment vehicle and a bus (para[0047], [0249] teaches typical vehicles may include but are in no way limited to cars, trucks).  

 	Regarding claim 16, Ricci discloses a method for receiving and transmitting display view settings to a fleet of vehicles having vision aid systems (Para[0100] teaches MIMO transmission/reception can be used to distribute resources to multiple users for example within the vehicle 100 and/or in another vehicle), the method comprising the following steps: 
- receiving at least one display view setting from at least one vehicle, which at least one display view setting is associated with a specific situation for the at least one vehicle (para[0108], [0238] - [0239], [0246] - [0250] & Figs. 16-18 teaches the identified behavior or other autonomous driving information can be based on observations of repetitive behavior of multiple vehicles observed at a specific map location or area or in response to an event (e.g., any of the sensed object information 1670 or sensed environmental information 1686); 
- transmitting the at least one display view setting with the associated specific situation to at least one other vehicle (Abstract & [0119], Para[0246], claim 41 teaches  advanced driver assistance  systems may be monitored and tracked and stored on an onboard database or transmitted continuously or periodically to various entities, Processor one or more of transmits the predicted behaviors of the one or more exterior animate objects to the different vehicle for execution by a processor of the different vehicle and transmits the predicted behaviors of the one or more occupants of the vehicle to the different vehicle for execution by a processor of the different vehicle).
 	Ricci does not explicitly disclose wherein the at least one other vehicle can adjust a 6display view of its vision aid system in accordance with the at least one display view setting when it is identified that the at least one other vehicle is experiencing the specific situation.  However Bigio discloses wherein the at least one other vehicle can adjust a 6display view of its vision aid system in accordance with the at least one display view setting when it is identified that the at least one other vehicle is experiencing the specific situation (Abstract, Para[0132], [0171] - [0179], [0206] & Fig. 13 B  teaches the driving and map integration engine 812, in conjunction with the guidance and/or navigation information from the navigation system 302 and/or data structure 956, may determine an upcoming first route direction change 1312 or other map change requires an adjustment to the map display bend angle 1142 and a size of the transition region 1028. In FIG. 13B, the vehicle 100 has traveled along the travel route 1304 from the first position and time shown in FIG. 13A and the upcoming first route direction change 1312, or turn, is within closer in distance (e.g., 0.1 miles, 300 feet, 100 feet, 50 feet, etc.) from the vehicle 100. As such, the driving and map integration engine 812 may determine that an enhanced visual feedback (e.g., increase in scale, size, or detail) of the first route direction change 1312 and/or other map features should be presented to the user of the vehicle 100 via the map display 1004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of  determining an optimum automation level of an advanced driver assistance (ADA) system among multiple automation levels based on detected driving context of Ricci with the method of combined display including map and detected objects in environment surrounding vehicle of Bigio in order to provide a system in which  allows the user to easily and conveniently monitor all the data in an environment of the vehicle to ensure they are driving in the safest manner possible. Allows for a presentation of information that extends far beyond the single plane presentation, while simultaneously allowing for a realistic presentation of driving information in a perspective view.

 	Regarding claim 17, Ricci further discloses system for receiving and transmitting display view settings to a fleet of vehicles, comprising, 
- means for receiving and transmitting display view settings (Para[0100] teaches MIMO transmission/reception can be used to distribute resources to multiple users for example within the vehicle 100 and/or in another vehicle),
 - a control unit configured to perform (Fig. 18 & Para[0217], [0242]  -[0246] teaches of the control source  to support a specific function or class of functions involving location-based behaviors or embedded identified autonomous driving information) the steps of the method in claim 16 (see rejection of claim 16 above).  

 	Regarding claim 18, Ricci further discloses a computer program comprising program code means for performing the steps of claim 1 (see rejection of claim 1 above), when said program is run on a computer (Para[0121] - [0122], [0135]  teaches execution of application programming or instructions).  

 	Regarding claim 19, Ricci further discloses computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 (see rejection of claim 1 above), when said program product is run on a computer (Fig. 3C, 7 & Para[0104], [0121] teaches computer readable media).

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Singhal et al. (US 10,970,746 B2).
Yalla et al. (us 10,935,978 B2)

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425